DETAILED ACTION

1. It is hereby acknowledged that 17/179841 the following papers have been received and placed of record in the file: Remark date 02/19/21.  

2. The present application, file on or after March 16, 2013, is being examiner under the first inventor to file provisions of the AIA .

3. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 9,171,323 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because they both deal with clouding computing and resource management. The main difference from the instant application which request to attach a virtual storage volume to an instance of an object is US Patent 9,171,323 use of launch plan dealing with a set of resource attributes. This differences would be obvious for determining particular users based on authentication or resources for security or efficiency of load management. 
Instant Application (17/179841)
US Patent (9,171,323)
1. A non-transitory computer-readable storage medium storing instructions which, when executed by one or more processors, cause the one or more processors to:
receive, at a site controller of computing system, a request to attach a virtual storage volume to an instance of an object;
obtain, by the site controller, a network location and storage area network protocols supported by the virtual storage volume;
augment, by the site controller, the request with the network location and the storage area network protocols to generate an augmented request;
forward, by the site controller, the augmented request to a storage cluster controller of the computing system based upon an internal mapping between instances and storage clusters;
forward, by the storage cluster controller, the augmented request to a storage node controller responsible for a node on which the instance of the object is hosted;
attach, by the storage node controller, a storage area network to the virtual storage volume based on the network location and the storage area network protocols supported by the virtual storage volume; and
attach, by the storage node controller, the virtual storage volume and the attached storage area network to the instance as a virtual block device.

10. A method of organizing data in a cloud computing environment having a plurality of computing nodes, the method comprising: receiving a launch plan from a user for launching at least one instance; identifying a set of resource attributes included in the launch plan; determining whether one or more of a plurality of computing nodes have capacity to meet the set or resource attributes; generating a candidate list of computing nodes based on said determining; and rejecting the launch plan if the set of resource attributes of the launch plan cannot be met by the one or more plurality of computing nodes.

The remaining claim(s) are similar to provided claim(s). 

5.	Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 9,767,494. Although the conflicting claims are not identical, they are not patentably distinct from each other because they both deal with clouding computing and resource management. The main difference from the instant application which a request to attach a virtual storage volume to an instance of an object the US Patent 9,767,494 use of the authorization, identifying, based on the machine image selected, at least one tag to determine at least one attribute of an instance.  These differences would be obvious for determining schedules to launch of service operations and prevention of service interference or interruption. 

Instant Application (17/179841)
US Patent (9,767,494)
1. A non-transitory computer-readable storage medium storing instructions which, when executed by one or more processors, cause the one or more processors to:
receive, at a site controller of computing system, a request to attach a virtual storage volume to an instance of an object;
obtain, by the site controller, a network location and storage area network protocols supported by the virtual storage volume;
augment, by the site controller, the request with the network location and the storage area network protocols to generate an augmented request;
forward, by the site controller, the augmented request to a storage cluster controller of the computing system based upon an internal mapping between instances and storage clusters;
forward, by the storage cluster controller, the augmented request to a storage node controller responsible for a node on which the instance of the object is hosted;
attach, by the storage node controller, a storage area network to the virtual storage volume based on the network location and the storage area network protocols supported by the virtual storage volume; and
attach, by the storage node controller, the virtual storage volume and the attached storage area network to the instance as a virtual block device.

1. A method of determining a computing node to run an instance in a cloud computing environment having a plurality of computing nodes, the method comprising: receiving an authorization to service a launch plan, the launch plan being from a user, wherein the launch plan identifies an image list but not any individual machine image within the image list; selecting, automatically, from the image list, a machine image to be used to launch the instance; in response to receiving the authorization, identifying, based on the machine image selected, at least one tag to determine at least one attribute of the instance; searching the plurality of computing nodes based on the at least one tag to identify at least one computing node having one or more computing resources that match the at least one attribute of the instance; assigning the launch of the instance to the at least one computing node based on the match; creating, using a virtualization layer, a virtual computing environment on the assigned at least one computing node; and launching the instance on the assigned at least one computing node.

The remaining claim(s) are similar to provided claim(s). 

Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US Patent 10,282,764. Although the conflicting claims are not identical, they are not patentably distinct from each other because they both deal with clouding computing and resource management. The main difference from the instant application is US Patent 10,282,764 use of usage records based on the metering, wherein each usage record of the one or more usage records indicates usage of a cloud resource by a user. These differences would be obvious for determining times for scheduling launch of service operations to prevent interruption by another user or another planned operation as well as efficiency of load management. 

Instant Application (17/179841)
US Patent (10,282,764)
1. A non-transitory computer-readable storage medium storing instructions which, when executed by one or more processors, cause the one or more processors to:
receive, at a site controller of computing system, a request to attach a virtual storage volume to an instance of an object;
obtain, by the site controller, a network location and storage area network protocols supported by the virtual storage volume;
augment, by the site controller, the request with the network location and the storage area network protocols to generate an augmented request;
forward, by the site controller, the augmented request to a storage cluster controller of the computing system based upon an internal mapping between instances and storage clusters;
forward, by the storage cluster controller, the augmented request to a storage node controller responsible for a node on which the instance of the object is hosted;
attach, by the storage node controller, a storage area network to the virtual storage volume based on the network location and the storage area network protocols supported by the virtual storage volume; and
attach, by the storage node controller, the virtual storage volume and the attached storage area network to the instance as a virtual block device.

1. A non-transitory computer-readable storage medium storing instructions which, when executed by one or more processors, cause the one or more processors to: meter, using a master node of a cluster of computer systems in a cloud computing environment, usage of one or more cloud resources hosted on the cluster of computer systems in the cloud computing environment or hosted on one or more remote cloud sites accessible to the cluster of computer systems; generate one or more usage records based on the metering, wherein each usage record of the one or more usage records indicates usage of a cloud resource by a user, and wherein each usage record of the one or more usage records includes a tag; apply one or more rules to the one or more usage records to determine one or more actions, wherein each rule of the one or more rules includes: a rule name, a plurality of predicates associated with the rule name, wherein at least one of the plurality of predicates includes an expression that tests a value of the tag in a usage record, and an action to take based on determining that each of the plurality of predicates is true, the action including a determination of one or more accounting values; associate, based on the determined one or more actions, one or more account configurations with the usage of the one or more cloud resources; associate, based on the determined one or more actions, one or more entities with one or more settlement rules; and generate at least one report file based on the one or more rules, one or more account configurations, and one or more entities, the at least one report file including a list of transactions.

The remaining claim(s) are similar to provided claim(s). 

Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 10,970,757. Although the conflicting claims are not identical, they are not patentably distinct from each other because they both deal with clouding computing and resource management. The main difference from the instant application is US Patent 10,970,757 uses obtained authorization tokens for each of determined object permissions for actions. These differences would be obvious for determining times for scheduling launch of service operations to prevent interruption by another user or another planned operation as well as efficiency of load management. 

Instant Application (17/179841)
US Patent (10,970,757)
1. A non-transitory computer-readable storage medium storing instructions which, when executed by one or more processors, cause the one or more processors to:
receive, at a site controller of computing system, a request to attach a virtual storage volume to an instance of an object;
obtain, by the site controller, a network location and storage area network protocols supported by the virtual storage volume;
augment, by the site controller, the request with the network location and the storage area network protocols to generate an augmented request;
forward, by the site controller, the augmented request to a storage cluster controller of the computing system based upon an internal mapping between instances and storage clusters;
forward, by the storage cluster controller, the augmented request to a storage node controller responsible for a node on which the instance of the object is hosted;
attach, by the storage node controller, a storage area network to the virtual storage volume based on the network location and the storage area network protocols supported by the virtual storage volume; and
attach, by the storage node controller, the virtual storage volume and the attached storage area network to the instance as a virtual block device.

1. A non-transitory computer-readable storage medium storing instructions which, when executed by one or more processors, cause the one or more processors to: receive a request for a launch plan from a user for launching instances in a plurality of sites of a distributed computing environment, wherein the request includes an authentication token as proof of authentication of the user; determine object permissions required for actions to be performed to launch one or more of the instances at each site of the plurality of sites; contact an authorization caching service to obtain authorization tokens for each of the determined object permissions required for the actions; receive, from the authorization caching service, the authorization tokens for each of the determined object permissions required for the actions; and forward the request to each site of the plurality of sites with the authentication token and the authorization tokens for each of the determined object permissions required for the actions to be performed to launch the one or more of the instances at each site of the plurality of sites.

The remaining claim(s) are similar to provided claim(s). 



Claim Objections
5.Claims 1-20 objected to because of the following informalities: claims 1, 8, 15 discloses “attach, by the storage node controller, a storage area network to the virtual storage volume based on the network location and the storage area network protocols supported by the virtual storage volume”.  It is unclear how or what is meant by attaching by the controller a san to virtual storage volume.  The specification does not seem to provide further explanation.  The closest explanation discloses  “Upon receiving a request to attach a volume to an instance, the site controller 326 in FIG. 3B consults the storage site controller 1226 to determine the network location and storage area network (“SAN”) protocols (iSCSI, FibreChannel, GNBD, ATAoE, etc) supported by the volume. It adds this information to the request and delegates it down to the appropriate cluster controller 324 based upon it's internal mapping from instances to clusters. The cluster controller 324 similarly delegates the request down to the appropriate node controller 322 responsible for the node on which the instance is hosted. The node controller 322 is then responsible for creating a SAN attachment to the volume, and exposing this to the instance as a virtual block device.(see paragraph [0388])  Appropriate correction is required.

Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
7.	Claim(s) 8-14 are rejected under 35 USC 101 since the claims are directed to non-statutory subject matter. Claim(s) 8 recites “and a computer-readable storage medium storing” which appear to cover both transitory and non-transitory embodiments. The United States Patent and Trademark Office (USPTO) is required to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re Zletz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 U.S.C. § 101, Aug. 24, 2009; p. 2.
	The Examiner suggests that the Applicant add the limitation “non-transitory” to the computer readable storage medium as recited in the claim(s) in order to properly render the claim(s) in statutory form in view of their broadest reasonable interpretation in light of the originally filed specification. The Examiner also suggests that the specification may be amended to include the term “non-transitory computer readable storage medium” (NOTE: As the specification seems to be silent of the medium. " The computer-readable storage medium can be a computer readable signal medium or a computer readable storage medium. A computer readable storage medium may be, for example, but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system, apparatus, or device, or any suitable combination of the foregoing. ”. 









Examiner’s Note:
For allowance consideration of claims 1-20 applicant would also need to submit a terminal disclaimer.   

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: 


Certain et al(US 2011/0238546) explains  an environment can be used to provide and manage resources shared among various customers. In one embodiment, a virtualized storage system can be provided using a number of data servers, each having a number of storage devices (e.g., storage disks) attached thereto. The storage system can expose the storage to the customers as a Web service, for example. Customers then can submit Web services requests, or other appropriate requests or calls, to allocate storage on those servers and/or access that storage from the instances provisioned for those customers. In certain embodiments, a user is able to access the data volumes of these storage devices as if those storage devices are conventional block devices. Since the data volumes will appear to the customer instances as if each volume is a disk drive or similar block device, the volumes can be addressed with offsets, lengths, and other such conventional block device aspects. Further, such a system can provide what will be referred to herein as "read after write" consistency, wherein data is guaranteed to be able to be read from the data as soon as the data is written to one of these data volumes. Such a system can provide relatively low latency, such as latencies less than about ten milliseconds. Such a system thus in many ways functions as a traditional storage area network (SAN), but with improved performance and scalability.
Marr et al(US 8601170B1) explains the control plane can include one or more resource managers, each responsible for tasks such as validating the user or client associated with the request and obtaining or allocating access to the appropriate resource(s). Such a system can handle various types of request and establish various types of connection. Such a system also can handle requests for various types of resources, such as specific graphic processors or other types of hardware or hardware functionality, and can provide access to the appropriate resource(s). Components of the data plane, or the resource layer of the cloud, can perform the necessary tasks to provide the resource. For access to a data instance, for example, this can include tasks such as provisioning a data store instance, allocating a volume of off-instance persistent storage, attaching the persistent storage volume to the data store instance, and allocating and attaching a DNS address or other address, port, interface or identifier which the customer can use to access or otherwise connect to the data instance. For tasks such as obtaining processing of an instruction using a particular type of hardware, for example, the components of the data plane, in conjunction with the control plane, can perform actions such as provisioning a device for a user and providing shared and/or dedicated access to the resource for a period of time at a particular level of access to the resource. In this example, a user can be provided with the DNS address and a port address to be used to access a resource. A user then can access the resource directly using the DNS address and port, without having to access or go through the control plane.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478